Citation Nr: 0427495	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to increased benefits under Parent's Death 
Indemnity Compensation (DIC) program.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant is the surviving parent of the deceased 
veteran, who had active service from March 1995 to September 
2001.  The veteran died while on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction of the appellant's case was 
temporarily transferred to the Roanoke, Virginia, RO for 
purposes of a hearing, as noted below.

The appellant testified at a Travel Board Hearing in April 
2004, at Roanoke, before the undersigned Veterans Law Judge, 
who is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.


FINDING OF FACT

The appellant's countable income for 2002 exceeds the maximum 
annual income for Parent's DIC benefits in excess of the 
statutory minimum of $5.00 per month.




CONCLUSION OF LAW

The requirements for increased benefits under the Parents DIC 
program, in excess of the statutory minimum, have not been 
met.  38 U.S.C.A. §§ 1310, 1315, 5107(b); 38 C.F.R. §§ 3.25, 
3.102 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

A claimant applies for DIC benefits by completing and 
submitting VA Form 21-535.  The instructions for completing 
the form provides comprehensive information as to who is 
eligible for the benefit, the conditions, under which it is 
payable, and a complete explanation of the appeals process.  
An applicant is also placed on notice that one's income has a 
bearing on eligibility and that, due to frequent changes in 
income levels, one may call a VA office for the most recent 
information and a telephone number is provided.  The form 
instructs an applicant that he or she must provide the 
required information, and explains that all sources of income 
must be listed.  Thus, the appellant was fully placed on 
notice of the evidence required, and that he was responsible 
for providing it at the time he applied for the benefit.  
Thus, he had notice prior to the initial adjudication.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in a letter dated in February 2002 (letter), the RO 
informed the appellant of the decision made, the amount of 
benefits awarded for the remainder of 2001, and the fact that 
he was entitled to only the statutory minimum of $5.00 per 
month for 2002.  The letter fully explained what evidence was 
used in deciding his claim, all of which was provided by him.  
Moreover, the letter explained how to claim  medical 
expenses, and included the necessary forms for that purpose 
as attachments.  The statement of the case (SOC) included all 
of the applicable regulations, which again provided the 
appellant detailed information on his claim.

The Board finds that the combination of the detailed 
instructions for completing the VA Form 21-535, the letter, 
and the SOC, meet the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. 
§ 3.159(b)(1) (2003); Opinion Of The General Counsel 1-2004 
(February 24, 2004); Pelegrini v. Principi, 18 Vet. App. 112; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, as set forth above, the 
appellant had complete instructions at the time he applied 
for the benefits in question.  Further, all of the required 
information was uniquely within his knowledge, and the 
instructions informed him where he could call to obtain the 
income requirements.  Neither the appellant nor his 
representative has asserted that any further assistance is 
necessary or that assistance was needed or requested and not 
done or completed.  All necessary information is of record.  
The Board finds that VA has complied with the duty to assist.  
38 C.F.R. § 3.159(c)(1).  Further, as this decision turns on 
the law, given income information, there is no indication 
that there is additional evidence that could or should be 
obtained.

Factual background.

The appellant's son died in September 2001, while in active 
service.  A September 2001 VA Form 119, Report of Contact, 
reflects that, although the deceased veteran was assigned to 
the Pentagon at the time, his death was unrelated to the 
September 11, 2001, terrorist attack on the Pentagon.  Air 
Force casualty officials advised that the veteran awoke ill 
on September [redacted], 2001, and presented at a hospital, where he 
later expired.

The appellant applied for DIC benefits in October 2001.  The 
February 2002 decision awarded benefits of $249.20 for 
October 2001 and November 2001, and $258.20 per month for 
December 2001, effective October 1, 2001.  Due to the 
appellant's income, his allowance was reduced  to the 
statutory minimum of $5.00 per month, effective January 1, 
2002.

The evidence of record reflects that the appellant's annual 
income for 2002 was $7,344.00, which consisted of monthly 
social security benefit payments of $612.00.  This income was 
reduced by $648.00 of annual medical expenses, which 
consisted of his SMI premium of $54.00 per month.  These 
figures represent the appellant's total annual income and 
medical expenses.  He does not dispute them.

At the Travel Board Hearing, the appellant related 
essentially that he does not really dispute the decision.  
His action was based on the fact the initial award placed him 
in a much better financial position, but the reduction 
returned him to the position of need he occupied previously.


Analysis.

DIC is payable to the surviving spouse, children, and parent, 
of veterans who die after December 31, 1956, provided the 
veteran was discharged or released from active service under 
conditions other than dishonorable, death was due to a 
service-connected or compensable disability, or the veteran 
died while in active service.  38 U.S.C.A. § 1310 (West 
2002).  The amount payable is reduced by an amount, as 
determined by the Secretary, based on the parent's annual 
income.  38 U.S.C.A. § 1315(b)(1) (West 2002).  Where a 
surviving parent is concerned, the benefit awarded shall not 
be less than $5.00 per month.  38 U.S.C.A. § 1315(b)(2) (West 
2002).  Benefits are not payable when a sole surviving 
parent's annual income for 2002 exceeds $10,871.000.  
38 U.S.C.A. § 1315, n.1 (West 2002).

If there is only one, unremarried, parent, who does not live 
with the veteran's spouse, the monthly rate specified in 38 
U.S.C 1315(b)(1), as increased from time to time under 38 
U.S.C. 5312, is reduced by $.08 for each dollar of such 
parent's countable annual income in excess of $800.  No 
payments of DIC may be made under this paragraph, however, if 
such parent's countable annual income exceeds the amount 
specified in 38 U.S.C. 1315(b)(3), as increased from time to 
time under 38 U.S.C. 5312, and no payment of DIC to a parent 
under this paragraph may be less than $5 a month.  38 C.F.R. 
§ 3.25 (2003).

The Board notes the appellant's representative's written 
comments, but also notes as set forth above, that the 
veteran's death was unrelated to the September 11, 2001, 
attack on the Pentagon.

The evidence of record shows that, while the appellant's 
annual countable income of $6696.00 ($7,344.00 less $648.00 
of medical expenses) is less than the maximum of $10,871.00, 
the statutorily mandated decrease of .08 places the 
appellant's benefit at the statutory and regulatory minimum 
of $5.00 per month, which is the amount of the benefit for 
annual income in excess of $6,450.00 after the .08 decrease 
is applied.  Veterans Benefits Administration Manual M21-1, 
Part I, Change 41, Appendix B (November 4, 2002).  Thus, the 
appellant's award of Parent's DIC benefits is in accord with 
the applicable law and regulation.  Accordingly, there is no 
legal basis for assignment of increased compensation under 
this program.


ORDER

Entitlement to increased benefits under Parent's DIC program 
in excess of the statutory minimum is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



